DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fiber volume ratio".  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin (U.S. Patent No. 5,788,398).
Regarding claim 1, Sorkin discloses an anchor sleeve (12) for an anchor system (10) suited for anchoring of a composite tension member (20), comprising a sleeve base body (50) having a receiving opening (54) configured to receive an anchor body (18) and extending from a sleeve front opening (approximate 54), arranged at a sleeve front end (approximate 54) to a sleeve rear opening (52) arranged at a sleeve rear end (approximate 52).  Sorkin discloses the sleeve base body (50) being made from a plastic (Abstract), but does not disclose that the plastic is fiber-reinforced comprising reinforcing fibers whereof at least a portion is wound about the receiving opening (54).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a well-known material such as plastic reinforced with fiber to provide strength, ductility while being lightweight and cost efficient.  Furthermore, it would have been obvious to one having ordinary skill to have fibers 
Regarding claim 2, Sorkin discloses the sleeve base body (50) has an essentially rotationally symmetric shape (Fig. 2).
Regarding claim 3, Sorkin discloses wherein at least a portion of the receiving opening (54) constitutes a sleeve interior surface configured to contact at least part of an exterior surface of an anchor body (Figs. 1 and 2).
Regarding claim 4, Sorkin discloses at least a portion of the sleeve interior surface has a frustum-like shape (approximate 28, Fig. 2).
Regarding claim 5, Sorkin discloses the diameter of the sleeve front opening (approximate 54) is smaller than the diameter of the sleeve rear opening (approximate 52).
Regarding claim 6, Sorkin discloses the sleeve base body as set forth above, but does not distinctly disclose the fiber volume ratio between the sleeve front end (120) and the sleeve rear end.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have produced a fiber reinforced plastic that varied in volume throughout the entire length as a biproduct of production and as a result of the body of the body increasing in size.
Regarding claim 7, Sorkin discloses the sleeve base body as set forth above, but does not distinctly disclose an orientation of the reinforcing fibers varying in the sleeve base body between the sleeve front end  and the sleeve rear end.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have produced a fiber reinforced plastic that had fibers that were randomly 
Regarding claim 10, Sorkin discloses the wall thickness of the sleeve base body (50) is essentially constant between the sleeve front end (approximate 54) and the sleeve rear end (approximate 52; Figs. 2-5).
Regarding claim 11, Sorkin discloses the sleeve base body having wall thickness, but does not disclose that the wall thickness changes between the sleeve front end and the sleeve rear end.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have produced a sleeve base body that varied in thickness to provide adequate strength and reinforcement along the body where it may be subjected to greater foreces.
Regarding claim 18, Sorkin discloses the at least part of the sleeve interior surface is covered by a coating (seal, 28).
Regarding claim 21, Sorkin discloses an anchor system (10) to anchor at least one tension member (20), comprising an anchor sleeve (50) according to claim 1 having an interior surface; and an anchor body having an exterior surface, a reduced diameter front end (approximate 54), an increased diameter rear end (approximate 52); and wherein the anchor sleeve (50) is configured to receive the anchor body (Figs.1 and 5), the exterior surface contacting the interior surface.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 8-9 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach anchor sleeve having a sleeve base body with a sleeve front and rear opening, where the sleeve base body is partially made from a fiber reinforced plastic comprising reinforcing fibers partially wound about the receiving opening, wherein a first and second portion of fibers having a corresponding Young’s modulus arranged at a corresponding first and second distance apart from a sleeve interior surface, the first distance and modulus being less than the second as recited in claim 8 in combination with claim 1; or where at least one layer of reinforcing fibers are arranges essentially in parallel with the axis of the sleeve base body as recited in claim 9 in combination with claim 1; or wherein the sleeve base body comprises one layer of braded fibers as recited in claim 12 in combination with claim 1; or wherein the bass body comprises woven fibers as recited in claim 13 in combination with claim1; or wherein the sleeve base body compromises a first force application means as recited in claim 14, in combination with claim 1; or the method for producing the anchor sleeve of claim 1 involving the steps of providing a mandrel, laying at least one layer of reinforcing fibers on the mandrel out surface and hardening of a matrix material as recited in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633